DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7, 8, 9, 10, 12, 15, 19, 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as being indefinite as the phrases “the movable part”, found on line 1 of the claim and  “the end wall”, found on line 2 of the claim, lacks a proper antecedent basis as claim 1, from which claim 2 depends, fails to recite a “movable part” (claim 1 recites a second end wall at least part of which is movable, not a movable part) and recites both a first end wall and a second end wall.
Claim 5 is rejected as being indefinite as the phrase “the fluid bearing” lacks a proper antecedent basis as claim 1, from which claim 5 depends, recites “at least one fluid bearing”, not a single fluid bearing.
Claim 5 is further rejected as being indefinite as the phrase “a fluid bearing journal”, found on line 2, is confusing as it is unclear if the recited bearing journal is one of the “at least one fluid bearing journal” recited in claim 1 (as claim 5 depends from claim 1) or if the recited bearing journal is different from the “at least one fluid bearing journal” recited in claim 1.
Claim 7 is rejected as being indefinite as the phrase “the fluid bearing” lacks a proper antecedent basis as claim 1, from which claim 7 depends, recites “at least one fluid bearing”, not a single fluid bearing.
Claim 7 is further rejected as being indefinite as the phrase “a fluid bearing journal”, found on line 2, is confusing as it is unclear if the recited bearing journal is one of the “at least 
Regarding claim 8, the phrase "magnet type machine" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "slotless stator type machine" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "flux switching type machine" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "reluctance type machine" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 12 is rejected as being indefinite as the phrase “at least one optical magnetic or mechanical sensor” is unclear and confusing. Does the phrase refer to at least one optical magnetic? Or does it refer to at least one optical, magnetic or mechanical sensor (i.e. the optical magnetic are two different sensors)? For the purposes of applying art, the claim will be interpreted to read at least one optical, magnetic, or mechanical sensor (i.e. one of 3 different sensors).
Claim 15 is rejected as being indefinite as the phrase “at least one bearing gap” lacks a proper antecedent basis as claim 1, from which claim 15 depends, recites “a bearing gap”, not “at least one bearing gap”.
Claim 19 is rejected as being indefinite as the phrase “the gas bearing” lacks a proper antecedent basis as claim 1, from which claim 19 depends, recites “at least one fluid bearing”, not a gas bearing.  
Claim 21 is rejected as being indefinite as the phrases “the static assembly” (found on line 2), “the gas bearing journal” (found on line 3”, and “the seal” lack proper antecedent basis. The phrase “the static assembly” lacks a proper antecedent basis as claim 1, from which claim 21 depends, fails to recite any “static assembly”. As first occurrence of the “static assembly” is found in claim 19, it is suggested the claim be amended to depend from claim 19, not claim 1. The phrase “the gas bearing journal” lacks a proper antecedent basis in claim 1, from which 
Claim 22 is rejected as being indefinite as the phrases “the seal”, found on line 1 of the claim, and “the gas bearing”, found on line 2 of the claim, lack a proper antecedent basis. The phrase “the seal” lacks a proper antecedent basis as claim 1, from which claim 22 depends, fails to recite a “seal” and the seal is not inherent in the invention as currently claimed. The phrase “the gas bearing” lacks a proper antecedent basis in claim 1, from which claim 22 depends, recites at least one fluid bearing, not a single bearing or a gas bearing.
Claim 23 is rejected as being indefinite as the phrases “the seal”, found on line 1 of the claim, and “gas bearing”, found on line 2 of the claim, lack a proper antecedent basis. The phrase “the seal” lacks a proper antecedent basis as claim 1, from which claim 23 depends, fails to recite a “seal” and the seal is not inherent in the invention as currently claimed. The phrase “gas bearing” lacks a proper antecedent basis in claim 1, from which claim 23 depends, recites at least one fluid bearing, not a single bearing or a gas bearing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 12, 16, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Kienholz (US 2001/0099784 A1).
With regards to claim 1, Kienholz discloses an actuator (figures, paragraph [0041]) comprising: a linear electrical machine (LEM) (100) having a stator (230) with a stator bore and a translator (110, 130) axially movable within the stator bore and defining a magnetic circuit 
With regards to claim 2, Kienholz discloses the movement of the movable part of the end wall being coaxial with the stator bore (Figure 1, paragraphs [0041] – [0045])
With regards to claim 3, Kienholz discloses the magnetic circuit airgap being cylindrical (Figure 1, paragraph [0045]).
With regards to claim 5, Kienholz discloses the fluid bearing acting upon a fluid bearing journal on the outer surface of the translator (Figure 1, paragraphs [0042]).
With regards to claim 6, Kienholz discloses the translator being hollow and sliding axially along a central core (Figure 1, paragraphs [0041] – [0043]).
With regards to claim 12, Kienholz discloses the actuator further comprising an encoder connected to the translator (paragraph [0021]) wherein the encoder senses one or more of position or velocity (paragraph [0021])  and uses at least one optical magnetic or mechanical sensor (paragraphs [0021], [0052]).
With regards to claim 16, Kienholz discloses the bearing gap being either cylindrical or includes two or more arcuate sections (Figure 1, paragraphs [0041]-[0042]).
With regards to claim 18, Kienholz discloses one or more of the fluid bearings being either a gas bearing, a hydrodynamic bearing or a hydrostatic bearing (Figure 1, paragraphs [0041]-[0042]).
With regards to claim 19, Kienholz discloses the gas bearing and the stator forming a static assembly (paragraphs [0020]-[0021], [0052]-[0054]).
With regards to claim 21, Kienholz discloses the actuator comprising one or more seals (350) between the static assembly and the translator to limit fluid flow from the preload chamber entering the magnetic airgap, wherein the gas bearing journal formed on the translator also forms a sealing surface for the seal (Figures 3a and 3b, paragraph [0050]).
With regards to claim 22, Kienholz discloses the seal (350) being provided by a seal component mounted on or in the stator and/or the gas bearing (Figures 3a and 3b, paragraphs [0050]-[0061]).
Kienholz discloses the seal (350) being provided by the stator and/or gas bearing itself (Figures 3a and 3b, paragraphs [0050] – [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kienholz.
With regards to claim 7, Kienholz discloses the claimed invention with the exception of the fluid bearing acting upon a fluid bearing journal on the inner surface of the translator.
It is known in the art of linear electrical machines to place the fluid bearing of the machine so that it acts upon either the outer surface or the inner surface of the translator of the machine as the operation of the machine works equally well with both orientations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to include the fluid bearing action upon a fluid bearing journal on the inner surface of the translator as the translator of Kienholz would work equally well with both configurations.
With regards to claim 8, Kienholz does not specifically disclose the LEM being a moving magnet type machine. 
Kienholz discloses at paragraphs [0045] – [0046] the magnetic actuation capability which includes a magnetic actuator body (230), a coil carrier structure (125) and a magnet (232) which surrounds the coil (120).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to include a moving magnet as the operation of the LEM would work equally well with the magnet mounted on the housing as presently found within the invention or mounted on the translator to form a moving magnet type machine.
With regards to claims 9 and 10, Kienholz discloses the claimed invention with the exception of the LEM being a slotless stator type machine, a flux switching type machine or a reluctance type machine.
It is well known within the art of LEMs that slotless stator type machines, flux switching type machines, and reluctance type machines are standard within the art and the particular type of machine selected is based upon the amount and type of work to be performed by the LEM.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to include either a slotless stator type machine, a flux switching type machine, or a reluctance type machine as all are well known within the art and are acceptable alternatives for the LEM disclosed and utilized by Kienholz as the system of Kienholz would work equally well with any of the recited machines.
With regards to claim 15, Kienholz discloses the claimed invention with the exception of the at least one bearing gap including a plurality of axial extending arcuate cross section channels arranged around the translator.
Kienholz discloses the carriage (translator) being completely supported on an air film so as to effect a frictionless isolator-actuator (paragraph [0042]) such that the air is supplied below the piston for load carrying and within the piston and gap around the piston to create an air film completely covering and supporting the piston in the cylindrical piston sleeve (210) (paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to substitute a plurality of axial extending arcuate cross sections channels arranged around the translator for the disclosed air film which extends below and within the piston as the operation of the piston would have worked equally well with either configuration of the air film to support the piston.
With regards to claim 17, Kienholz discloses the actuator (Figures) including an actuator housing body (310) housing the LEM (paragraph [0041]).
Kienholz discloses the claimed invention with the exception of the housing body containing one or more cooling channels.
Kienholz discloses the use of an air film so as to effect a frictionless isolator-actuator (paragraph [0042]) such that the air is supplied below the piston for load carrying and within the piston and gap around the piston to create an air film completely covering and supporting the piston in the cylindrical piston sleeve (210) (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to utilize the air film to include cooling (and therefore cooling channels) of the LEM as the system of Kienholz includes a plurality of channels for supporting the piston with the air film and the use of cooling channels is standard within the art of LEMs in order to facilitate the use of the LEM in a high temperature environment.
With regards to claim 20, Kienholz discloses the claimed invention with the exception of the preload chamber being specifically adjacent the static assembly.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to include the preload chamber adjacent the static assembly as barring unexpected results, the placement of the preload chamber is well within the purview of one of ordinary skill as the shifting of a location of a part is merely the use of common sense and routine experimentation to determine which location provides the best results. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts, In re Japikse, 86 USPQ 70 (CCPA 1950) for the shifting of a location of a part within the invention, and In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F.2d 272, 205 USPQ 215 In re Leshin, 125 USPQ 416 (CCPA 1960) for the use of routine experimentation, optimum ranges, and preferred materials for furthering the arts.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kienholz in view of Applicant cited Parison (US 7,401,520 B2)
With regards to claim 4, Kienholz discloses the claimed invention with the exception of a test subject mounting point fixed to the translator.
Parison teaches a vehicle testing system which includes four LEMs (102, 104, 106, 108) which include wheel plates (118, 120, 122, 124) for mounting the wheels of the test subject (vehicle) and allowing for the testing of the vehicle to be performed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kienholz to include a test subject mounting point fixed to the translator as taught by Parison as Parison teaches the use of LEMs to test a vehicle and the LEM of Kienholz could be utilized in any system which utilizes an LEM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jooss et al. (US 4,247,794) discloses a linear actuator.
Wedman et al. (US 4,415,821) discloses a dynamic magnetic preload bearing structure for a linear motor.
Gladish (US 5,668.421) discloses a pressurized air-gap guided active linear motor suspension system.
Ro et al. (US 2010/0071583 A1) discloses a static bearing conveying apparatus having magnetically preloading and motional error correcting functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855